United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                        August 28, 2006

                                             Before

                              Hon. William J. Bauer, Circuit Judge

                              Hon. Richard A. Posner, Circuit Judge

                              Hon. Ann C. Williams, Circuit Judge


No. 05-4098
                                                      Appeal from the United States District Court
UNITED STATES OF AMERICA,                             for the Central District of Illinois.
                  Plaintiff-Appellee,
                                                      No. 05 CR 20001
       v.
                                                      Michael P. McCuskey,
CHARLES LAWSHEA,                                       Chief Judge.
              Defendant-Appellant.



                                           ORDER


       The opinion of this court issued on August 24, 2006, is amended as follows:

       Page 5, last paragraph, line 4, the sentence beginning with the word “Such” should be
changed to read, “Such flight gave Officer McCord reasonable suspicion to conduct a Terry
search. When Lawshea failed to stop after Officer McCord twice directed him to do so, Officer
McCord’s suspicions were further increased.”

      In addition, the district court case number cited in the caption should have read
“05 CR 20001" not 05-20001.